Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 4/13/2021.
Claims 1-3, 6, 7, 10, 12, 14, 15, 16 and 18 have been amended.
Claim 11 is cancelled.
Claim 19 is a new claim.
Claims 1-10 and 12-19 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/13/2021.
Response to Arguments
As it relates to the 35USC 112 rejection, and claim 11 applicant has cancelled claim 11 therefore the rejection is moot.
As it relates to the 35USC 112 rejection and claim 12, applicant has amended the claim therefore the rejection is moot.
Applicant’s arguments regarding the 35 USC 103 rejection and the prior references have been considered but are not persuasive. Applicant generally states, “…Medina do not disclose or render obvious a modification of a movement operation (e.g. speed) during a performance of a specific task….based on the biological data of the user…”, and that “…Medina fails to disclose or render obvious ‘wherein the movement operation of the robot is modified during while the robot is guiding to the location requested by the customer, the movement operation being modified based on the customer attribute associated with the acquired biological data of the customer…” Applicant’s arguments have been considered but are not persuasive. Examiner does not consider Medina reference to be as limiting as applicant avers and points applicant to at least ¶35: “…biometric sensors 52, may be employed to extend the capability of the robot 1 to sense blood flow, respiration and heart rate, retinal patterns, and body fluid distribution of an observed customer… the person's heart rate may be sensed and determined, for example, based on information sensed by the camera 39, infrared camera 37 or electric potential sensors, as heart rate may be determined based on variations in skin brightness, variations in blood flow and/or displacement current using a capacitive coupling. These parameters are helpful in assessing "state-of-mind" of the observed individual…”;¶45: “…If the robot 1 finds a customer that may need assistance, it will approach the customer and use speech and graphical information to inquire if the customer needs help. Once an interaction begins between the robot 1 and a customer, the robot 1 can also detect whether a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent (JP2007190641), Kanda et al., in view of Mascorro Medina et al., US Patent Application Publication No US2016/0114488A1.
With respect to Claim 1, 
Kanda discloses,
a sensor that acquires biological data of a customer(¶10: “…detection means (28, 32, 42, 46, 48, 58, 72, 98, S23) detects ambient information including at least a human voice, that is, information about the surroundings of the person and his/her situation…”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a human face approaching the robot 10, other parts or objects, and captures a corresponding video signal…”;¶55: “…touch acquires image data captured from the customer as biological data…”;¶65: “…other biological data such as voice, a face image, a blood oxygen level, a blood pressure, a body temperature may be used…”. Examiner contends that the various sensors, cameras, and detection means (including but not limited to facial expression acquisition means) as taught by Kanda teaches the intended function of applicant’s sensor.
a transceiver that receives a control command including response content information that indicates response content to be subsequently processed by the robot to serve a customer, (Abstract: “…In response to the call request, the operator operates the operator terminal 204 to transmit a control command to the communication robot 10. Whereupon, the communication robot 10 performs a communication action according to the control command…”;¶1: “… a communication robot, and more particularly to a communication robot that executes a communication action with a human using at least one of voice and body motion…”;¶45: “…FIG. 2 is a block diagram showing an electrical configuration of the robot 10. With reference to FIG. 2, the robot 10 includes a CPU 72 for controlling the whole. The CPU 72 is also called a microcomputer or a the response content being transmitted from a communication terminal operated by a customer service person who has served the customer and first note information that indicates a first note to be considered in serving the customer (¶9: “… a communication robot that performs communication behavior with a human using at least one of voice and body motion, and includes detecting means for detecting ambient information including at least a human voice, operator call conditions  …a receiver for receiving remote operation information from the operator terminal, and a communication action based on the remote operation information received by the receiver. Communication robot with execution means it is…”;¶10: “… In the communication robot, the receiving means (72, 96, S11) receives the remote operation information input by the operator. The executing means (26, 40, 72, 84 to 92, S13) executes a The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set. When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶64: “… the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the first note information that indicates a first note to be considered in serving the customer. Further, giving the broadest reasonable interpretation of applicant’s customer service person who has served the customer,  Examiner interprets the “…human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…”, and, “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…” as taught by Kanda teaches the intended function of this limitation.
a first storage that stores, in advance, the first note information and behavior rule information in association with each other, ¶46: “…76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD…”)
and a first processor that, determines a customer attribute associated with the acquired biological data of the customer, (¶45: “…the robot 10 includes a CPU 72 for controlling the whole…”;¶46: “…76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD. Other programs include a detection program for detecting the output of each sensor 28, 32, 42, 46, 48, 58, a calling program for calling an operator, and an external computer, that is, an operator terminal 204 (see FIG. 3). This corresponds to a communication program for transmitting / receiving necessary data or commands….”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go,  and so on It is judged.…”;¶77: “…when the operator calling conditions …are satisfied, it is considered that communication behavior with a human (user) is not performed smoothly or that it is difficult to solve by autonomous control alone…:’¶79: “…when the operator terminal 204 receives a call request from the robot….the control program may be activated by an operator using an input device. Then, the operator starts remote operation of the robot 10….”)
based on the control command, and the determined customer attribute determines a response to the customer so as to perform the response content indicated by the response content information according to the behavior rule information indicating a modification of a default setting movement operation to correspond to the first note information and modifies, based on the determined customer attribute, the movement operation of the robot which has been modified according to the behavior rule information during while serving the customer (;¶26: “…the communication robot 10 of this embodiment…is interaction-oriented mainly for the purpose of communicating with communication objects such as humans, and can interact with humans by voice. Moreover, it can also communicate using body movements, such as gesture instead of a voice | voice or with a voice | voice. Hereinafter, in this specification, a communication action or action using at least one of voice and body movement is referred to as communication action..”¶27: , when the conversation with the human is not good, or when it becomes a scene that requires more detailed response, etc. Call the operator. The robot 10 receives a control command (remote operation information) input by the calling operator, and executes a communication action (operation or speech) according to the control command. That is, the robot 10 is remotely operated as necessary by the operator…”;¶35: “…biometric sensors 52, may be employed to extend the capability of the robot 1 to sense blood flow, respiration and heart rate, retinal patterns, and body fluid distribution of an observed customer… the person's heart rate may be sensed and determined, for example, based on information sensed by the camera 39, infrared camera 37 or electric potential sensors, as heart rate may be determined based on variations in skin brightness, variations in blood flow and/or displacement current using a capacitive coupling. These parameters are helpful in assessing "state-of-mind" of the observed individual…”;¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the …”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”)
Examiner asserts that applicant’s communication terminal and note information is simply a label for the operator terminal, and remote operation information/communication action respectively of Kanda and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  Any difference related merely to the meaning and information conveyed through labels (i.e. communication terminal and note information) which does not explicitly alter or impact the steps of the method and/or the elements of the system does not patentably distinguish the claimed invention from the prior art in terms of patentability.  This descriptive material will not distinguish the claimed invention form the prior art in terms of patentability, see Gulack, 703F.2s 1381, 1385, 217USPQ 401, 404 (Fid. Cir 1983); In re Lowry, 32, 32 F.3d 1579, 32USPQ2d1031 Fed. Cir. (1994). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply applicant’s labels to various actors and modules in a system such as Kanda because such data does not functionally relate to the substrate of the article of 
Kanda discloses all of the above limitations, Kanda does not distinctly describe the following limitation, but Mascorro Medina however as shown discloses,
wherein the robot is configured to carry baggage of the customer from a base location to a room of the customer or guide to a location requested by the customer (¶47: “…The customer 70 can communicate with the robot 1 about his/her need by speech or by operating the touch-screen device 19, and if the facility does not carry the product that the customer needs, the robot 1 can provide certain alternative solutions to the customer. For example, if a customer wants to buy cereal in a retail store, the robot 1 can provide all the options of cereal products along with milk promotions on the touch-screen device 19, by accessing the product inventory stored in the computing center 4, as people who buy cereal are likely to buy milk as well. Meanwhile, the robot 1 offers to guide the customer 70 to the cereal section, for example, by saying "May I guide you to the cereal section in aisle #10?" If the customer 70 would like to accept the service, he/she can confirm (e.g., by saying "Yes, please"), and the robot 1 will guide the customer 70 to that location of the store…”)
wherein the movement operation of the robot is modified during while the robot is carrying the baggage or during while the robot is guiding to the location requested by the customer, the movement operation being modified based on the customer attribute associated with the acquired biological data of the customer(¶35: “…biometric sensors 52, may be employed to extend the capability of the robot 1 to sense blood flow, respiration and heart rate, retinal patterns, and body fluid distribution of an observed customer… the person's heart rate may be sensed and determined, for example, based on information sensed by the camera 39, infrared camera 37 or electric potential sensors, as heart rate may be determined based on variations in skin brightness, variations in blood flow and/or displacement current using a capacitive coupling. These parameters are helpful in assessing "state-of-mind" of the observed individual…”;¶45: “…If the robot 1 finds a customer that may need assistance, it will approach the customer and use speech and graphical information to inquire if the customer needs help. Once an interaction begins between the robot 1 and a customer, the robot 1 can also detect whether a customer stays engaged with itself. When the robot 1 finds the customer no longer engaged in the interaction, it will terminate the current task and resume the task of returning to its home position…”;¶47, ¶48: “…The robot 1 can provide information and recommendations associated with the customer's needs on the touch-screen device 19, and may further offer to guide the customer 70 to the section of the facility that may fulfill the need…”¶55: “…when the robot 1 is guiding or accompanying a customer 70 and moves close to a display structure 300, it can recognize the structure 300 and the items 
Kanda discloses a communication robot including various sensors capable of performing various autonomous services/actions and communication behaviors with a human and when determined via an operator. Mascorro Medina teaches a robot for providing customer service within a facility. Kanda and Mascorro Medina are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service robot as taught by Mascorro Medina since it allows for providing customer service, guiding or accompanying a customer to a location (based on information received from sensors, communication interactions, physical or other characteristics and/or attributes of the customer) in a friendly and intuitive manner (Abstract, ¶45-¶57)

With respect to Claim 2, 
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
wherein behavior rule information indicates a modification in speech operation to correspond to the first note information of the customer when serving the customer;¶60: “…the operator calling condition may be (1) detecting a certain keyword…”;”;¶63: “…when a sound having a volume higher than a certain value is continuously input for a certain time…it can be determined that the person is angry by assuming that the person is yelling…”;¶61:”… dictionary data for speech recognition is stored in the memory 76, and input speech is recognized by referring to this dictionary data by DP matching or HMM (Hidden Markov Model) method. To do. Here, for example, when a specific keyword such as “call the person in charge”, “different”, “not so”, or “don't know” is detected, it is determined that the operator calling condition is satisfied. However, the specific keyword is registered in the memory 76 in advance. Further, the specific keyword is merely an example and should not be limited, and may be changed (determined) as appropriate depending on the adaptation environment of the robot 10 and the like. Furthermore, the number of specific keywords may be one or plural. Furthermore, the number of times may be set for each keyword, and it may be determined that the operator's calling condition is satisfied when the number of times the keyword is detected reaches the set number (set number). For example, in the case of a keyword that directly calls an operator, such as “call the responsible person”, the set number of times is set to “1”. In the case of a keyword that indirectly calls the operator, such as 

With respect to Claim 3,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
a generator that generates second note information that indicates a second note to be considered in serving the customer, the second note being determined by analyzing the biological data (¶46: “…76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD. Other programs include a detection program for detecting the output of each sensor 28, 32, 42, 46, 48, 58, a calling program for calling an operator, and an external computer, that is, an operator terminal 204 (see FIG. 3). This corresponds to a communication program for transmitting / receiving necessary data or commands….”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”) Examiner asserts that the communication program for transmitting/receiving necessary data or commands, and the control note information.
when the second note information is different from the first note information, the first processor refers to the first storage and determines the response to the customer so as to perform the response content indicated by the response content information according to the behavior rule information associated with the second note information.(¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204. In this way, the operator terminal 204 can reproduce the voice of a person who is conversing with the robot 10, and the operator can grasp the contents and take appropriate actions. The information presented to these operators is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate….”;¶81: “…Therefore, the operator can remotely operate the robot 10 while looking at the display areas 212 and 214. The display area 216 displays an operation panel for inputting a control command to be transmitted to the robot 10 when the robot 10 is remotely operated. On the operation panel, a plurality of icons or buttons (GUIs) describing control commands are displayed. For example, a button for instructing movement (forward, backward, etc.), a button for instructing communication behavior (bowing, right pointing, etc.), a button for instructing the end of remote operation, and the like are provided. The 

With respect to Claim 4,
Kanda and Mascorro Medina disclose all of the above limitations, Mascorro Medina further discloses,
further comprising a second storage that stores identification information and history information in association with each other, the identification information identifying the customer, the history information including a third note information indicating a third note considered in serving the customer before, wherein the control command further includes the identification information, (¶57: “…When the customer 70 is looking at the display structure 300, the robot 1 can monitor customer behavior, by tracking customer eye movements through the eye tracking device 29, and taking images through its 3D sensors. The robot 1 can send the data to the computing center 4, which may analyze the data and extract information about the customer 70, such as which product the customer is looking at, the customer's emotion seeing a product, the time the customer spends on a product, and so on…”;¶58: “…The computing integrate the customer flow data and make a map of customer movement throughout a facility, which may include the information like which section the customers spend most of their time, and which path the customers use most often…”;¶59: “…The robot 1 can capture the characteristics of a customer by its sensors (such as microphone, 3D sensors, touch-screen, bio-metric sensors, etc.) and send the customer characteristics data to the computing center 4. The computing center 4 will process the characteristics data and find certain patterns of the particular customer 70, such as voice pattern, facial features, gesture pattern, bio-metric pattern, and the like, and save it in the customer database of computing center…”)
when the second note information is different from the first note information, the first processor replaces the third note information associated with the identification information included in the control command with the second note information(¶59: “…When the robot 1 recognizes a return customer through the abovementioned process, it can show advertisements on touch-screen device 19 and back display 20, based on the current purchase interest and past shopping history of this customer. The robot can `know` the return customer's purchase interest and shopping history by accessing the customer database…."; ¶61: “…The customer 70 may request a human representative or operator 80 to log onto the robot 1 by speaking to it or by operating the touch-screen device 19. The robot 1 will access the operator network 
Kanda discloses a communication robot including various sensors capable of performing various autonomous services/actions and communication behaviors with a human and when determined via an operator. Mascorro Medina teaches a robot for providing customer service within a facility. Kanda and Mascorro Medina are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service robot as taught by Mascorro Medina since it allows for providing customer service, guiding or accompanying a customer to a location (based on information received from sensors, communication 

With respect to Claim 5,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
further comprising an adder that adds the history information associated with the identification information included in the control command to the control command(¶94: “…the operator calling conditions are set in advance and stored in the database. However, the robot itself registers (adds) the operator calling conditions based on the interaction between the robot and the human. It may be. For example, if an action (human action) frequently performed before the “operator call button” is pressed is stored, it can be determined that the operator call condition is satisfied when the action is detected…”)wherein the first processor determines the response to the customer so as to perform the response content indicated by the response content information according to the behavior rule information associated with the second note information, based on the history information (¶18: “…the detection means includes personal identification means for individually identifying a person and whether the person identified by the personal identification means is a specific person. It further comprises human judgment means for judging whether or not, and the call judgment means judges that the operator call 

With respect to Claim 6,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
wherein the control command further includes crucial condition information indicating that an attribute of the customer satisfies a predetermined crucial condition,(¶16: “…the facial expression acquisition means (42, 48, 72, S23) acquires a facial expression of a 
the first storage stores, in advance, the crucial condition information and the behavior rule information in association with each other, and when the control command includes the crucial condition information, the first processor refers to the first storage and determines the response to the customer to perform the response content indicated by the response content information according to the behavior rule associated with the crucial condition information included in the control command(¶64,¶76-¶80, ¶94: “… the operator calling conditions are set in advance and stored in the database. However, the robot itself registers (adds) the 

With respect to Claim 7,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
wherein when the first processor determines that support by the customer service person is necessary according to the behavior rule associated with the first note information included in the control command, the first processor generates support request information indicating necessity of the support by the customer service person (¶79: “…When the operator terminal 204 receives a call request from the robot 10, the above-described control program is activated, and a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request. However, it is also possible to notify the operator of the necessity for remote operation by outputting a warning sound from a speaker provided (connected) to the operator terminal 204. In such a case, the control program may be activated by an operator )
the transceiver transmits the support request information to a communication terminal owned by the customer service person.(¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD… Other programs include a detection program for detecting the output of each sensor 28, 32, 42, 46, 48, 58, a calling program for calling an operator, and an external computer, that is, an operator terminal 204 (see FIG. 3). This corresponds to a communication program for transmitting / receiving necessary data or commands…”;¶78: “…the robot 10 transmits a call request to the operator terminal 204 when it is determined that the operator call condition is satisfied…the CPU 72 outputs an operator call request via the communication LAN board 94 and the wireless communication device 96. Then, it is transmitted to the operator terminal 204 via the network 202…”)

With respect to Claim 8,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
further comprising a service executor that executes the response determined by the first processor to the customer. (Fig 1-6, a service executor that executes the response determined by the determiner to the customer determiner…”.

With respect to Claim 9,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
wherein the service executor executes the response to the customer by using at least one of a sound, an image, and a body movement.(¶81: “…the operator can remotely operate the robot 10 while looking at the display areas 212 and 214. The display area 216 displays an operation panel for inputting a control command to be transmitted to the robot 10 when the robot 10 is remotely operated. On the operation panel, a plurality of icons or buttons (GUIs) describing control commands are displayed. For example, a button for instructing movement (forward, backward, etc.), a button for instructing communication behavior (bowing, right pointing, etc.), a button for instructing the end of remote operation, and the like are provided. The operator can input a desired control command corresponding to the instructed button by instructing any button using the input device. Then, the input control command is 

With respect to Claim 10,
Kanda discloses,
acquires, via a sensor of a robot, biological data of a customer(¶10: “…detection means (28, 32, 42, 46, 48, 58, 72, 98, S23) detects ambient information including at least a human voice, that is, information about the surroundings of the person and his/her situation…”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a human face approaching the robot 10, other parts or objects, and captures a corresponding video signal…”;¶55: “…touch sensors…sensor input/output board…voice input/output board …”;¶61: “…the robot 10 detects and recognizes a human voice (voice) input through the microphone 46…”) Applicant’s disclosure teaches ¶64: “…the biological data detector 25 is equipped with a camera, a microphone, and acquires image data captured from the customer as biological data…”;¶65: “…other biological data such as voice, a face image, a blood oxygen level, a blood pressure, a body temperature may be used…”. Examiner contends that the various sensors, cameras, and sensor.
receiving via a transceiver of the robot a control command including response content information that includes response content to be subsequently processed by the robot to serve the customer, (Abstract: “…In response to the call request, the operator operates the operator terminal 204 to transmit a control command to the communication robot 10. Whereupon, the communication robot 10 performs a communication action according to the control command…”;¶45: “…FIG. 2 is a block diagram showing an electrical configuration of the robot 10. With reference to FIG. 2, the robot 10 includes a CPU 72 for controlling the whole. The CPU 72 is also called a microcomputer or a processor, and is connected to the memory 76, the motor control board 78, the sensor input / output board 80, and the audio input / output board 82 via the bus 74.¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD… Other programs include a detection program for detecting the output of each sensor 28, 32, 42, 46, 48, 58, a calling program for calling an operator, and an external computer, that is, an operator terminal 204 (see FIG. 3). This corresponds to a communication program for transmitting / receiving necessary data or commands…”)
the response content information being transmitted  from a communication terminal operated by a customer service person who has served the customer and first note information that indicates a first note to be considered in serving the customer; (¶9: “… a communication robot that performs communication behavior with a human using at least one of voice and body motion, and includes detecting means for detecting ambient information including at least a human voice, operator call conditions  …a receiver for receiving remote operation information from the operator terminal, and a communication action based on the remote operation information received by the receiver. Communication robot with execution means It is…”;¶10: “… In the communication robot, the receiving means (72, 96, S11) receives the remote operation information input by the operator. The executing means (26, 40, 72, 84 to 92, S13) executes a communication action including at least one of voice and physical action based on the remote operation information received by the receiving means….”;¶18: “…the detection means includes personal identification means for individually identifying a person and whether the person identified by the personal identification means is a specific person. It further comprises human judgment means for judging whether or not, and the call judgment means judges that the operator call condition is satisfied when the human judgment means determines that the person is a specific person…”¶19: “…the personal identification means (42, 48, 72, 98, S23) identifies a person The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set. When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶64: “… the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory 76, and the human name is based on the detected identification information. And at least one of its attributes. Here, for example, when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied….”;¶73: “…The system 200 includes a robot 10 that is connected to an operator terminal 204 via a network 202 such as the internet or a LAN…”;¶74:”… The operator terminal 204 is a general-purpose personal computer or a computer such as a workstation or a PDA. Although not shown, the operator terminal 204 includes a display first note information that indicates a first note to be considered in serving the customer. Further, giving the broadest reasonable interpretation of applicant’s customer service person who has served the customer, the “…human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…”, and that, “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…” of Kanda teaches the intended function of this limitation. 
determining by a processor of the robot, a customer attribute based on the acquired biological data of the customer, modifying, by the processor of the robot, a default operation setting of the robot while serving the customer based on the determined customer attribute(¶45: “…the robot 10 includes a CPU 72 for controlling the whole…”;¶46: “…76 includes a ROM, an HDD, and a RAM, and programs such as a control program a detection program for detecting the output of each sensor 28, 32, 42, 46, 48, 58, a calling program for calling an operator, and an external computer, that is, an operator terminal 204 (see FIG. 3). This corresponds to a communication program for transmitting / receiving necessary data or commands….”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”; ¶77: “…when the operator calling conditions …are satisfied, it is considered that communication behavior with a human (user) is not performed smoothly or that it is difficult to solve by autonomous control alone…:’¶79: “…when the operator terminal 204 receives a call request from the robot….the control program may be activated by an operator using an input device. Then, the operator starts remote operation of the robot 10….”)
and determining by the processor of the robot a response to the customer so as to perform the response content according to the first note information and the determined customer attribute.(¶27: “…The robot 10 is, for example, a reception robot or a road guidance robot, and is arranged in various places and situations such as a certain event 
Examiner asserts that applicant’s communication terminal and note information is simply a label for the operator terminal, and remote operation information/communication action respectively of Kanda and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  Any difference related merely to the meaning and information conveyed through labels (i.e. communication terminal and note information) which does not explicitly alter or impact the steps of the method and/or the elements of the system does not patentably distinguish the claimed invention from the prior art in terms of patentability.  This descriptive 
Kanda discloses all of the above limitations, Kanda does not distinctly describe the following limitation, but Mascorro Medina however as shown discloses,
carry baggage of the customer from a base location to a room of the customer or guide to a location requested by the customer (¶47: “…The customer 70 can communicate with the robot 1 about his/her need by speech or by operating the touch-screen device 19, and if the facility does not carry the product that the customer needs, the robot 1 can provide certain alternative solutions to the customer. For example, if a customer wants to buy cereal in a retail store, the robot 1 can provide all the options of cereal products along with milk promotions on the touch-screen device 19, by accessing the product inventory stored in the computing center 4, as people who buy cereal are likely to buy milk as well. Meanwhile, the robot 1 offers to guide the customer 70 to the cereal section, for example, by saying "May I guide you to the cereal section in 
wherein a movement operation of the robot is modified while the robot is carrying the baggage or while the robot is guiding to the location requested by the customer, the movement operation being modified based on the customer attribute associated with the acquired biological data of the customer (¶45: “…If the robot 1 finds a customer that may need assistance, it will approach the customer and use speech and graphical information to inquire if the customer needs help. Once an interaction begins between the robot 1 and a customer, the robot 1 can also detect whether a customer stays engaged with itself. When the robot 1 finds the customer no longer engaged in the interaction, it will terminate the current task and resume the task of returning to its home position…”; ¶47, ¶48: “…The robot 1 can provide information and recommendations associated with the customer's needs on the touch-screen device 19, and may further offer to guide the customer 70 to the section of the facility that may fulfill the need…”¶55: “…when the robot 1 is guiding or accompanying a customer 70 and moves close to a display structure 300, it can recognize the structure 300 and the items 301 on it, through one or more of its 3D sensors, and display promotion information 310 relevant to the items 301 on the back display 20…”;¶56: “…The robot 1 can act as a personal shopper for the customer 70, and 
Kanda discloses a communication robot including various sensors capable of performing various autonomous services/actions and communication behaviors with a human and when determined via an operator. Mascorro 

With respect to Claim 12,
Kanda and Mascorro Medina disclose all of the above limitations, Mascorro Medina further discloses,
wherein, the sensor is a spread-spectrum millimeter-wave radar and the biological data is measured by a pulse wave(¶28: “…Multiple sensors may be provided on the customer service robot 1. The sensors may include any type of sensor, including three-dimensional (3D) sensors, two-dimensional (2D) sensors, or any other sensor known in the art. Since 3D sensors may be preferable for most uses, this disclosure describes the sensors as being 3D sensors. An upper 3D sensor 15 allows the robot 1 to perceive people and objects in front of the robot 1, and additional upper sensors 30, 31, 32 (which may be 2D, 3D or 
Kanda and Mascorro Medina are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service robot as taught by Mascorro Medina since it allows for providing customer service, guiding or accompanying a customer to a location (based on information received from sensors, communication interactions, physical or other characteristics and/or attributes of the customer) in a friendly and intuitive manner (Abstract, ¶45-¶57).

With respect to Claim 13,
Kanda and Mascorro Medina disclose all of the above limitations, Mascorro Medina further discloses,
the robot is configured to take customer to the location requested by the customer(¶47: “…The customer 70 can communicate with the robot 1 about his/her need by speech or by operating the touch-screen device 19, and if the facility does not carry the product that the customer needs, the robot 1 can provide certain alternative solutions to the customer. For 
Kanda and Mascorro Medina are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service robot as taught by Mascorro Medina since it allows for providing customer service, guiding or accompanying a customer to a location (based on information received from sensors, communication interactions, physical or other characteristics and/or attributes of the customer) in a friendly and intuitive manner (Abstract, ¶45-¶57)

With respect to Claim 15,

wherein the first processor compares the first note information with the acquired biological data of the customer, the acquired biological data of the customer indicating an emotional state of the customer, and updates the first note information based on the emotional state(¶16:“…an angry expression or a troubled expression…When the facial expression determination unit determines that the facial expression is a specific expression, the call determination unit determines that the operator calling condition is satisfied…”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a human face approaching the robot 10, other parts or objects, and captures a corresponding video signal…”;¶55: “…touch sensors…sensor input/output board…voice input/output board …”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression…” ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch  necessary for determining the operator calling condition…”;¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46..when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”) Applicant’s disclosure teaches ¶49: “…, the biological data acquired by the biological data measurement unit 11 is also not particularly restricted to the aforementioned pulse waves. For biological data with which it is possible to estimate an emotion, for example, speech, facial images, blood oxygen concentration, blood pressure, and body temperature may be used…” Examiner interprets the facial acquisition means obtaining facial expressions (emotion i.e. angry or troubled) as taught by Kanda as teaching the intended function of applicant’s estimated emotion (troubled) and level of emotion (angry/person is yelling).).





With respect to Claim 16,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
wherein the default operation setting of the robot is modified based on a premium status of the customer. (¶19: “…the personal identification means (42, 48, 72, 98, S23) identifies a person individually… The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set. When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”)

With respect to Claim 18,
Kanda and Mascorro Medina disclose all of the above limitations, Kanda further discloses,
the robot is configured to operate autonomously based on the control command;(¶9: “… a communication robot that performs communication .

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda, Mascorro Medina in further view of Shiomi et al., “Mobile Robot, Learning System for the Same, and Method of Learning Action of the Same”, (JP2012139798(A)), published 7/26/2012.


With respect to Claim 14,
Kanda and Mascorro Medina disclose all of the above limitations, the combination of Kanda and Mascorro Medina does not distinctly describe the following limitation, but Shiomi however as shown discloses,
wherein the modification of the movement operation includes modifying movement speed of the robot is based on the determined attribute of the customer associated with the acquired biological data of the customer (Abstract: “…The mobile robot 10 includes a surrounding reaction information database 88, and is arranged in various environments where it coexists with persons such as at an event site and in a town, and provides various services such as guide and load transportation. When providing service, the mobile robot tries to provide service by the way of a plurality of kinds of movement, and learns appropriate actions from the reaction of surrounding persons to its own action, and makes the most of it for the subsequent offer of service…”;¶2: “… a network robot that combines an ubiquitous sensor installed in an environment capable of stable sensing in a wide area and a humanoid mobile robot capable of intuitively providing information… analyzes a space usage situation and people's behavior patterns from the accumulated movement trajectory information of people. Then, by predicting the behavior of people by using the analysis result, the mobile robot automatically selects an appropriate opponent to approach and provides a service…”;¶14: “…the moving route is included as a factor for classifying the way of moving. 
Kanda, Mascorro Medina and Shiomi are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service robot as taught by Mascorro Medina and the teachings of Shiomi since it allows for providing a robot a plurality ways of moving in an environment (¶2, ¶14, ¶20, ¶56).

With respect to Claim 19,
Kanda, Mascorro Medina and Shiomi disclose all of the above limitations, Shiomi further discloses,
wherein the customer attribute includes speed information indicating a walking speed of the customer, and wherein the first processor determines whether or not the walking speed of the customer is within a predetermined low level, and causes the robot to reduce the movement speed in response to the determination that the walking speed of the customer is within the predetermined low level. (Abstract: “…When providing service, the mobile robot tries to provide service by the way of a plurality of kinds of movement, and learns appropriate actions from the reaction of surrounding persons to its own action, and makes the most of it for the subsequent offer of service…”;¶2: “… a network robot that combines an ubiquitous sensor installed in an environment capable of stable sensing in a wide area and a humanoid mobile robot capable of intuitively providing information… analyzes a space usage situation and people's behavior patterns from the accumulated movement trajectory information of people. Then, by predicting the behavior of people by using the analysis result, the mobile robot automatically selects an appropriate opponent to approach and provides a service…”;¶14: “…the moving route is included as a factor for classifying the way of moving. That is, the way of moving is classified according to the difference in the Learn the appropriate behavior from the reaction situation of the person, and utilize it for the subsequent service provision…  the control means (62, 66, S3) causes the mobile robot to attempt movement by a plurality of types of movement methods such as “straight ahead in the center” and “straight ahead at the edges”… ¶59).
Kanda, Mascorro Medina and Shiomi are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service robot as taught by Mascorro Medina and the teachings of Shiomi since it allows for providing a robot a plurality ways of moving in an environment (¶2, ¶14, ¶20, ¶56).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda, Mascorro Medina in further view of London, US2016/0117593A1.
With respect to Claim 17,
Kanda and Mascorro Medina disclose all of the above limitations, the combination of Kanda and Mascorro Medina does not distinctly describe the following limitation, but London however as shown discloses,
wherein, the response content is determined by the customer service person who has served the customer based on a dialogue that has taken place between the customer and customer service person. (¶77: “…Embodiments maintain the context of a conversation in a structured way. Embodiments maintain a memory of past conversations to apply to future interactions with a given user…”)
Kanda, Mascorro Medina and London are directed to the same field of endeavor since they are related to providing customer service. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service robot of Mascorro Medina and the adaptive virtual intelligent agent as taught by London since it allows for providing understanding and conversing with users via a conversational system and adaptive learning (Abstract, ¶75-¶87).

Conclusion
References cited but not used:
Ha et al., US Patent Application Publication No US2010/00160744A1,” BIOLOGICAL SIGNAL SENSOR APPARATUS, WIRELESS SENSOR NETWORK, AND USER INTERFACE SYSTEM USING BIOLOGICAL SIGNAL SENSOR APPARATUS”, relating to a sensor unit for sensing physical states or movements of a user to generate biological signal data .
Knott et al., US Patent No US793339B2, “System and method for utilizing virtual agents in an interactive voice response application”, relating to 


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629 

/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629